Wayne E. Bennett               Formal Opinion Acting Superintendent            No. 2003-F2 New York State Police Bldg. 22, 1220 Washington Ave. Albany, New York 12226-2252
Dear Acting Superintendent Bennett:
Former Superintendent McMahon requested an opinion regarding whether the use of two rear-facing blue lights on State Police patrol vehicles would be legal under existing State law. As the proposed lighting scheme is described, a single rear-facing blue light would be placed on the roof of State Police patrol vehicles, while a second blue light, also rear-facing, would be visible only when the trunk of the patrol car is open. We are of the opinion that the proposed lighting scheme is not permissible under existing State law.
Vehicle and Traffic Law § 375 regulates the "equipment" — e.g., brakes, steering mechanisms, windows — on vehicles. Subsection 41 of this section regulates the color of lights that may be installed on motor vehicles, allocating different colors to vehicles performing different functions. See Vehicle and Traffic Law § 375(41). Generally, only white, non-flashing lights may be installed on vehicles. Id. § 375(41)(1) ("No light, other than a white light, . . . shall be affixed to, or displayed on any vehicle except as prescribed herein."). Exceptions are made for certain categories of vehicles. Thus, authorized emergency vehicles1 and fire vehicles2 may have one or more red or white lights, or a combination of red and white lights. Id. § 375(41)(2). Amber lights may be affixed to a hazard vehicle,3 as well as to a motor vehicle stopped on a highway and "engaged in an operation which would restrict, impede or interfere with the normal flow of traffic." Id. § 375(41)(3). A vehicle owned or operated by a member of a volunteer ambulance service may have one green light attached to it. Id. § 375(41)(5).
The statute explicitly reserves blue lights for motor vehicles owned or operated by volunteer members of a fire department. Id. § 375(41)(4). The statute authorizing the affixation of one blue light to a vehicle owned or operated by a volunteer member of a fire department provides that "[s]uch blue light may be displayed exclusively by such volunteer firefighter on such a vehicle only when engaged in an emergency operation. . . . The use of blue lights on . . . vehicles shall berestricted for use only by a volunteer firefighter as provided for[herein]." Id. (emphasis added).
The language emphasized above was added by amendment in 2002. According to a memorandum in support of the legislation by Assemblywoman Galef, a sponsor of the legislation, the justification for the amendment was as follows:
  Because regulation has not been specific as to which emergency vehicles should use blue lights on their vehicles [sic], this bill is necessary to clarify that blue lights on emergency vehicles are to be used exclusively on volunteer firefighter's [sic] vehicles. There have been instances where blue lights have been used on other vehicles not owned or operated by volunteer firefighters. This legislation is being proposed to amend the vehicle and traffic law to establish that only volunteer firefighters shall have blue lights on their vehicles.
Memorandum in Support of Legislation, reprinted in Bill Jacket for ch. 12 (2002).
We are aware of no other State legislation that would provide an exception to this clear statement of legislative intent that the affixation of blue lights be limited to volunteer fire vehicles. The regulations adopted to implement the statutory provisions relating to blue lights are consistent with the statute. See
15 N.Y.C.R.R. § 44.4(a).
We therefore conclude that under the present legislative scheme, the affixation of blue lights to any motor vehicle other than a vehicle owned or operated by a volunteer firefighter is prohibited and, therefore, one or more blue lights may not be affixed to State Police patrol vehicles.
We note that legislation was recently proposed to make blue lights available to police vehicles engaged in emergency operations. See New York Senate Bill 2281 (2003) (introduced) (providing that "one or more blue lights or combination of blue, red and/or white lights may be affixed to a police vehicle, and such lights may be displayed on a police vehicle when such vehicle is engaged in an emergency operation"). The sponsor's memorandum states:
  Studies have been conducted which have determined that blue colored lights attract the attention of drivers better than any other color. . . . Police officers have determined . . . that for safety reasons, blue colored lights in combination with the current configuration would further enhance officer safety. Presently, the law provides blue lights for use by voluntary fire personnel. Police use of blue colored lights would be in addition to the continued use of blue colored lights by volunteer fire personnel.
Sponsor's Mem., 2003 N.Y. Senate Bill 2281. Should this legislation be adopted, the proposed lighting scheme would be permissible.
Very truly yours,
ELIOT SPITZER, Attorney General
1 "Authorized emergency vehicles" are defined as "every ambulance, police vehicle or bicycle, correction vehicle, fire vehicle, civil defense emergency vehicle, emergency ambulance service vehicle, blood delivery vehicle, environmental emergency response vehicle, sanitation patrol vehicle, hazardous materials emergency vehicle and ordnance disposal vehicle of the armed forces of the United States." Vehicle and Traffic Law § 101.
2 "Fire vehicles" are generally defined as "every vehicle operated for fire service purposes owned and identified as being owned by the state, a public authority, a county, town, city, village or fire district, or a fire corporation . . . or a fire company. . . ." Vehicle and Traffic Law § 115-a.
3 "Hazard vehicles" are defined as "every vehicle owned and operated or leased by a utility, whether public or private, used in the construction, maintenance and repair of its facilities, every vehicle specially equipped or designed for the towing or pushing of disabled vehicles, every vehicle engaged in highway maintenance, or in ice and snow removal where such operation involves the use of a public highway and vehicles driven by rural letter carriers while in the performance of their official duties." Vehicle and Traffic Law §117-a.